                                          Case 5:17-cv-04467-BLF Document 353 Filed 01/22/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                        Case No. 17-cv-04467-BLF
                                   8                     Plaintiff,
                                                                                            ORDER STRIKING MOTIONS AT ECF
                                   9              v.                                        346, 347, 348, 350, AND 351
                                  10     SONICWALL, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                              The Court STRIKES the motions at ECF 346, 347, 348, 350, and 351. Finjan LLC’s
                                  13

                                  14   motions at ECF 348 and 350 are set for hearing on June 24, 2021—well after trial begins.

                                  15   SonicWall, Inc.’s motion at ECF 347 was improperly set for hearing on February 18, 2021.

                                  16          The Court’s Standing Order is clear that “parties are responsible for scheduling Daubert
                                  17   hearings at least 60 days before trial.” Standing Order Re Civil Case § IV.A.2; see also id. § III.A
                                  18
                                       (motions “are heard by reservation only”). The parties are aware of the Court’s scheduling
                                  19
                                       timeline. See id. § IV.C (“the Court is setting hearings approximately 5 months out”). And as for
                                  20
                                       SonicWall’s motion, it was filed a bare 28 days in advance of the desired hearing date in violation
                                  21

                                  22   of Local Rule 7-2(a). See also id. § IV.B (motions must be fully briefed 14 days before hearing).

                                  23   Further, the Court advises the parties that the Court will not grant an order shortening time to hear

                                  24   these motions. The parties were advised of these requirements at the initial case management
                                  25
                                       conference and all counsel are familiar with this Court’s requirements for Daubert motions having
                                  26
                                       litigated other cases before this judge.
                                  27

                                  28
                                          Case 5:17-cv-04467-BLF Document 353 Filed 01/22/21 Page 2 of 2




                                              The requirement of reserving a hearing at least 60 days before trial will not be altered in
                                   1

                                   2   the event that the trial date is modified due to COVID-19 restrictions. This case will proceed on

                                   3   the currently set schedule through the final pretrial conference regardless of trial continuances

                                   4   caused by court closure.
                                   5
                                              The parties may include these motions “in their final pretrial motions in limine.” Standing
                                   6
                                       Order Re Civil Case § IV.A.2. The Court reminds the parties that they are “limited to 5 pretrial
                                   7
                                       motions in limine of 5 pages each.” Id.
                                   8
                                   9          IT IS SO ORDERED.
                                  10

                                  11   Dated: January 22, 2021
                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        BETH LABSON FREEMAN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
